Citation Nr: 1536315	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970, and from November 1972 to February 1989.  While this appeal was pending, the Veteran died in May 2012.  The appellant is the Veteran's surviving spouse and is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014); therefore, this is an appeal for accrued benefits purposes.  See RO April 2013 notification letter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The issue of service connection for PTSD has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Jurisdiction over this claim is currently with the RO in Louisville, Kentucky.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  At the time of the Veteran's death, the Veteran had a current DSM-IV diagnosis of PTSD.

2.  An in-service stressor sufficient to cause PTSD has not been corroborated by evidence of record.

3.  An acquired psychiatric disorder, to include PTSD, was not related to service.

4.  During the Veteran's lifetime, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, for accrued benefits purposes, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for TDIU, for accrued benefits purposes, have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a June 2008 letter sent prior to the initial denial of the claims in January 2010, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.  As the appellant has substituted for the Veteran in this appeal, she is charged with all notice provided to the Veteran, which is a matter of record.  
The Board also concludes that VA has satisfied its duties to assist the appellant.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, VA examination reports and medical opinions, a September 2009 VA memorandum regarding the Veteran's claimed PTSD stressors, and the Veteran's written statements.

VA provided a psychiatric examination in March 2012.  The VA examiner interviewed the Veteran regarding past and present psychiatric symptoms, recorded clinical observations and findings, and provided an opinion about whether the diagnosed psychiatric disorder was related to service.  The VA examiner noted that the claims file was not reviewed; however, in this case, review of the claims file was not necessary, as the Veteran provided, and the VA examiner received, a history regarding the onset of PTSD symptoms and the nature of the PTSD stressors that are consistent with the medical evidence and lay statements provided elsewhere in the record.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).

As discussed in more detail below, the history of in-service stressors provided by the Veteran was inaccurate.  As such, the March 2012 VA medical opinion has no probative value on the question of whether the Veteran's PTSD is related to service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  Nevertheless, as that history was inaccurately reported by the Veteran, and the remaining evidence does not corroborate the Veteran's statements, the Board finds that no reasonable possibility exists that a medical opinion would aid in substantiating the claim.  Any opinion obtained would be based on factually inaccurate assumptions as to in-service injury, disease, or event that are not supported by the record, so would be based on a factually inaccurate material fact, and would be of no probative value.  See id.; Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

As indicated under the facts and circumstances in this case, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Neither the Veteran, the appellant, nor the representative made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the issues addressed in this decision.

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A layperson is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  A lay person is competent to offer an opinion on a simple medical condition.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372); but see Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

During his lifetime, the Veteran asserted that PTSD was caused by two specific events in service.  Specifically, the Veteran contended that the death and subsequent burial of shipmates while aboard the U.S.S. Ranger, as well as the in-service parachuting death of his brother at Fort Campbell, Kentucky, were the causes of the PTSD.  See, e.g., September 2009 VA Form 21-4138.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Board finds that, at the time of his death, the Veteran had a current DSM-IV diagnosis of PTSD.  The March 2012 VA psychiatric examination report includes a PTSD diagnosis in accordance with the criteria found in the DSM-IV.  No other psychiatric disorders were diagnosed during the March 2012 VA examination.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that an in-service stressor sufficient to cause PTSD has been corroborated by evidence of record.  The DD Form 214 reflects that the Veteran served aboard the U.S.S. Ranger during the active duty period between January 1967 and October 1970.  VA reviewed the history of the U.S.S. Ranger, and the ship's history does not mention a fire - the source of the shipmates' death, according to the Veteran - breaking out during the Veteran's time in service.  See September 2009 VA memorandum.  While the U.S.S. Ranger history includes an onboard fire in 1965 that killed two men, the Veteran did not begin serving on active duty until January 1967.

The Veteran also reported that his brother died on August [redacted], 1977 after a parachute accident at Fort Campbell, Kentucky.  See September 2009 letter; June 2008 VA Form 21-0781; July 2009 VA Form 21-4138.  VA reviewed casualty records from Fort Campbell and found no mention of the Veteran's brother's death on August [redacted], 1977.  See September 2009 VA memorandum.

The Veteran was competent to report events such as being aboard a ship while shipmates died, observing the burial of deceased shipmates, and learning of his brother's death; however, the Board finds that the Veteran was an unreliable historian with regard to these events, and the other evidence of record outweighs these assertions.  Compare Layno, and Coburn, 19 Vet. App. at 432 (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  The March 2012 VA examiner noted that the PTSD manifested symptoms including mild memory loss (such as forgetting names, directions, or recent events) and impairment of short- and long-term memory.  VA treatment from June 11, 2008 notes a diagnosis for psychosis and treatment goals including decreasing mania, and possibly grandiosity.  

The treatment records note psychiatric symptoms such as memory loss, memory impairment, mania, and possible grandiosity, coupled with an absence of history or notations to corroborate the Veteran's accounts of in-service stressors.  The Board finds that the other evidence of record, including histories presented during treatment, do not tend to corroborate the more recently reported history of in-service stressors.  Wensch, 15 Vet. App. at 367.  For these reasons, the Board finds that an in-service stressor sufficient to cause PTSD has not been corroborated by evidence of record.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder, to include PTSD, was related to service.  Although the March 2012 VA examiner opined that the PTSD was caused by service, the basis for that opinion was on the factual accuracy of the Veteran's reported stressors.  As discussed above, the Veteran's reported stressors have not been verified, and the weight of the evidence is against finding that either stressor actually occurred.  As such, the March 2012 VA medical opinion has no probative weight.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  There are no additional medical opinions in the record to show that PTSD or any other psychiatric disorder is related to service.

As noted above, PTSD was the only acquired psychiatric disorder diagnosed during the March 2012 VA examination; however, VA treatment records show other diagnoses during the course of the claim, including major depression, anxiety disorder, psychosis, and bipolar disorder.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  The Veteran did not contend that any of these psychiatric disorders were related to service, and instead specifically sought service connection for PTSD, based on the two specific experiences of the deaths aboard the U.S.S. Ranger and the loss of his brother in a parachuting accident.  See June 2008 VA Form 21-0781; August 2008 VA Form 21-0781.  Nevertheless, neither the Veteran nor the appellant made any contentions relating a psychiatric disorder to service in any other way besides the two traumatic experiences discussed above, neither of which has been objectively verified. 

As the weight of the evidence is against finding that an acquired psychiatric disorder, to include PTSD, was related to service, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  In consideration thereof, the Board finds that the preponderance of the evidence is against the claim, and service connection for an acquired psychiatric disorder, to include PTSD, for accrued benefits purposes, must be denied.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  



TDIU Analysis

During his lifetime, the Veteran asserted that he was unable to work due to PTSD, back problems, and heart problems.  See August 2008 VA Form 21-8940.  Following the decision above, the Veteran's only service-connected disability was coronary artery disease, rated as 30 percent disabling from September 28, 2006 to May 20, 2008, and 60 percent thereafter.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran was rendered unable to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected coronary artery disease.  In the August 2008 application for a TDIU, the Veteran alleged that he became too disabled to work in October 2006.  The Veteran reported a work history that included positions as a youth counselor, a youth activities coordinator, and a security officer.  The Veteran earned a bachelor of arts degree in administration of justice, with an emphasis on juvenile justice.

As noted above, the Veteran attributed his unemployability, in part, to PTSD and a back disorder, neither of which are service-connected disabilities.  In a separate August 2008 letter, the Veteran discussed symptoms such as mood swings, anger management, and thoughts of suicide after stating that he was unemployable.  The Veteran did not discuss any symptoms related to the service-connected coronary artery disease.  


During VA mental health treatment in September 2006, the Veteran reported that he was fired from last position as a youth care worker because the administration was "out to get him."  The Veteran did not suggest that the service-connected coronary artery disease had anything to do with his termination from employment, to include any impact of the coronary artery disease on his ability to perform assigned tasks.  VA examined the service-connected coronary artery disease in November 2009.  The November 2009 VA examiner noted that there were no side effects from treatment, and that, while there were effects of the coronary artery disease on usual daily activities, the most severe restrictions listed were "moderate" restrictions for exercise and sports.

In sum, the evidence shows that the Veteran did not work from October 2006 until his death in May 2012.  The Veteran indicated that he was fired from his last position due to psychiatric symptoms, but did not provide any statements to suggest how the service-connected coronary artery disease rendered him unable to secure or follow substantially gainful employment, or even limit his ability to work.  The November 2009 VA examination of the service-connected coronary artery disease did not provide any information to suggest the symptoms and impairment associated with coronary artery disease would have affected the Veteran's ability to carry out assigned occupational tasks.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU, for accrued benefits purposes, have not been met or more 

nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, for accrued benefits purposes, is denied.

A TDIU, for accrued benefits purposes, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


